CUNNINGHAM, C. J.
(Dissenting.) — The defendant demurred to the complaint upon the grounds that the Employers’ Liability Law is in conflict with the Fourteenth Amendment to the United States Constitution; also because the statute conflicts with sections 4 and 13 of article 2 of the state Constitution; also, because the Employers’ Liability Law, upon which the action is founded, violates sections 5 and 7 of article 18, state Constitution, “in that it attempts to prevent the question of contributory negligence and assumption of risk as defenses from being submitted as questions of fact at all times to the jury.”
The same objection to the statute is raised in the answer, by pleading assumption of risk, as is known *561to the common-law action on the case of negligence, as a defense to this action under the Employers’ Liability Law, as follows (paragraph 9 of the answer) :
“Defendant denies that plaintiff’s alleged injuries occurred through and were due to the condition or conditions of the occupation of plaintiff in the service of defendant in a hazardous occupation; and defendant denies that plaintiff’s injury, such as he sustained, was not due to the negligence of the plaintiff; and defendant denies that at the time of receiving plaintiff’s alleged injuries he was engaged in a hazardous and dangerous occupation, as contemplated by chapter 4 of title 14 of Revised Statutes of Arizona Civil Code, 1913.”
“Par. 11. Defendant alleges that the only risks and dangers attendant upon and contributing to the injury received by plaintiff were the usual and ordinary risks attendant upon the work in which the plaintiff was at the time engaged; that they were obvious risks in plain view of plaintiff, as well as of defendant, its agents and servants; that they were known and comprehended by plaintiff, and that plaintiff assumed such risks.”
• The demurrer and answer quoted raise the question and inquiry whether the plaintiff in an action under the Employers’ Liability Law must allege and prove that the accident causing the injury arose out of the extraordinary risks and dangers of the employment; that the employee assumes the plain, obvious, ordinary risks of the employment, and the defendant may plead that fact in defense of the action. The demurrer, in effect, attacks the complaint because it fails to set forth facts showing that the accident arose out of and was the proximate result of a danger which plaintiff did not assume. This is because this court has held that assumption of risk as a defense to such action is not available to the defendant in this kind of action, and such construction *562of the statute causes it to conflict with section 5 of article 18, state Constitution, reading as follows:
“The defense of contributory negligence or of assumption of risk shall, in all cases whatsoever, be a question of fact and shall, at all times, be left to the jury.”
Paragraph 3159, Employers’ Liability Law, restates the same proposition in the following language :
“ . . . The question whether the employee may have been guilty of contributory negligence, or has assumed the risk, shall be a question of fact and shall at all times, regardless of the state of the evidence relating thereto, be left to the jury, as provided in section 5, of article 18 of the state Constitution: Provided,” etc.
The demurrer interposed is ineffective to raise the question of conflict of the statute with the constitutional provision, section 5, article 18, for the reason that the complaint alleges, and the defendant does not dispute, the fact that the plaintiff was injured while working underground in a mine, and the statute declares and determines as a matter of law that work in a mine is work in a hazardous occupation within the meaning of the Employers ’ Liability Law. It follows that the complaint states a cause of action under the statute in this respect when these facts appear in the complaint. The plaintiff is not required to go into further detail and anticipate the defense of assumption of risk or contributory negligence.
Under the common-law action for negligence the defenses of assumption of risk and contributory negligence need not be anticipated by the plaintiff, and in justice the rule’ ought to, and in my opinion does, apply to the pleadings in actions under the said statute, if such defenses are pleadable at all in such actions.
*563The constitutional question of conflict may reasonably be considered as raised by the defendant’s plea of assumption of obvious risks and dangers by the plaintiff as -set forth in paragraphs 9 and 11 of the answer quoted. These portions of the answer set forth the defense of assumption of risk as that defense is known and understood in the action of negligence. We have held on several occasions that the Employers’ Liability Law does not conflict with section 5 of article 18, and in at least one case (Mendez case, 19 Ariz. 151, 166 Pac. 278, 1183), wu discussed the question here raised, and, as I believed, finally disposed of it. Developments in the case at hand seem to indicate otherwise, and for that reason I will again consider the question after noticing the cases previously decided by this court.
In the Mendez case, 19 Ariz. 151, 166 Pac. 278, speaking of the defenses of assumption of risk and contributory negligence as related to the action based on the Employers’ Liability Law, we said, pages 161, 162, official vol., 166 Pac. 283:
“And it likewise takes away from the master his common-law right of defense of assumption of ordinary risk by the servant, and leaves to the master the right to defend upon the grounds that the servant assumed the ordinary risks other than risks inherent in the occupation. . . . The statute clearly does not require as a condition of liability that the accident causing the injury proximately results from the master’s negligence, and it as clearly does exclude as.a matter of defense the assumption of all ordinary and extraordinary risks inherent in the occupation. Such risks and dangers as are inherent in the occupation are declared to be unavoidable risks and dangers, and therefore it necessarily follows that the employee in entering upon his duties does not assume such ordinary inherent risks, although known to him. Such risks as he may assume must be risks and dangers other than risks and dangers inherent in the occupation. ’ ’
*564After setting forth arguments showing that the state has a right under its police powers to protect by laws suitable to the purpose, the lives, health, and safety of employees in dangerous occupations (chapter 4, tit. 14, par. 3147) and returning to the matter of the defenses of assumption of risk and of contributory negligence, we said (page 166, 19 Ariz., page 284, 166 Pac.):
“It is undoubtedly true that our statute which limits the common-law rule of assumption of ordinary risks, other than risks and hazards which are inherent in such occupations and which are unavoidable by the workman, thereby contracts the scope of the employer’s defense in such cases; but the defense of assumption of risks other than ordinary risb;s and hazards — and risks and hazards which are not inherent in such occupations — still remains open to him as before, and may be pleaded in defense as before, only the question must be determined by the jury as a fact, and not by the court as a question of law.'”
To my way of thinking, these reasons are sound, and they are ample to sustain the statute against an attack upon the grounds of constitutional conflict.
The Tomich case, 19 Ariz. 182, 165 Pac. 1101, 1185, called for a decision of the same constitutional question as decided in the Mendez case but objected to the validity of the statute because it takes away the employer’s right to defeat the action under the statute by interposing the defense of contributory negligence. This objection was denied, and we held that contributory negligence remains a partial defense as intended by the legislature. After quoting section 5, article 8, we said:
“This section does not restrict the power of the legislature to modify or abolish the-defense of contributory negligence. The restriction contained in the section is clear that no law shall be enacted which attempts to make the defenses of contributory negligence or assumption of risk, when interposed, de*565terminable by tbe conrts as matters of law, bnt sncb defenses are made to depend upon facts when tbey are properly interposable, and, interposed, tbey are required to be established by a preponderance of the evidence to the satisfaction of the jury.”
The conceded facts in the case at hand is that the employee injured was working in a mine at the time of the injury, working in an occupation declared a hazardous occupation by the legislature in at least two separate chapters, viz., paragraph 3147 and paragraph 3156. Without discussion, we again declared the act valid as a police regulation, and without conflict with constitutional restrictions. The same result, was again reached in the Davidovitch case, 19 Ariz. 402, 171 Pac. 127, without discussing the question.
In the Chambers case, 20 Ariz. 54, 176 Pac. 839, the statute was again attacked upon the ground that it deprived the defendant of the right to wholly defeat the action by interposing a defense of contributory negligence. The appellant referred to its brief in the Tomich case as a part of its argument in the Chambers case on the constitutional questions. Upon the authority of the Mendez case and of the Tomich case, the statute was again upheld, but no discussion of the question was indulged in, the court evidently being satisfied with the reasons given in said cases theretofore decided and relied upon, further than to say that the proviso contained in paragraph 3159, making contributory negligence a partial defense, is a modification of the common-law rule, and decided its enactment a valid exercise of legislative power relying upon Missouri P. Ry. Co. v. Castle, 224 U. S. 541, 56 L. Ed. 875, 32 Sup. Ct. Rep. 606, a Nebraska statute, and upon the Tomich case, supra. We said, commenting:
*566_ “Certainly, the right to interpose contributory negligence in such actions is not denied by the statute, but is modified, and, as modified by the statute, fully recognized as a just though partial defense.” 20 Ariz. 63, 176 Pac 842.
The Burciaga case, 20 Ariz. 85, 177 Pac. 29, presented no question of the defenses of assumption of risks or of contributory negligence. This court decided other questions. No constitutional question was raised. We decided, among other things, that the employer is liable under the statute without regard to negligence; that the right of action does not depend upon negligence as a condition of recovery. We said (20 Ariz. 90, 177 Pac 29):
“Whether the employee’s negligence becomes an element in actions based upon such statute depends upon whether the defendant injects into the cause such questions by means of setting up negligence on the part of the plaintiff as contributing to plaintiff’s injuries as a partial defense, or the negligence of the employee as the sole proximate, efficient cause of the injury.”
The defenses of assumption of risk and contributory negligence were not pleaded in the case nor decided.
In the Matthews case, 20 Ariz. 282, 180 Pac. 159, the defenses of assumption of risk and contributory negligence were pleaded, but this court decided the evidence failed to bring the cause within the liability law, for the reason that the plaintiff was not working in an occupation declared and determined a hazardous occupation within the meaning of the Employers’ Liability Law, and recovery was denied. No decision was necessary or was made on the defenses of assumption of risk or contributory negligence in that case.
No constitutional questions were raised in Bryan v. Inspiration Consol. Copper Co., 20 Ariz. 485, 181 Pac. 577. In United Verde Copper Co. v. Wiley, 20 *567Ariz. 525, 183 Pac. 737, this court again had the constitutional questions presented, and refused to consider them, but relied upon the former decisions of the court and upon the decision of the Supreme Court of the United States in Arizona Copper Co. v. Hammer, etc., 250 U. S. 400, 63 L. Ed. 1058, 39 Sup. Ct. Rep. 553, for authority in disallowing the contention as regards the conflict with the Fourteenth Amendment — the parties did not raise the state constitutional question with regard to a conflict of the statute with section 5 of article 18, state Constitution. Likewise in the Swansea Lease, Inc., case, 20 Ariz. 531, 183 Pac. 740, the same constitutional questions were raised as in the Wiley case, and decided as in the Wiley case.
There are cases based upon the Employers’ Liability Law, decided since the cases above mentioned were filed, but the question had not been raised again until this case was submitted. This court has given reasons for its decision upholding the statutes as against the attack made upon it from the standpoint of conflict with the state Constitution, in the Mendez case, 19 Ariz. 151-166, 166 Pac. 278, 1183. Also in the Tomich case, 19 Ariz. 182, 165 Pac. 1101, 1185, and in the Chambers case, 20 Ariz. 54, 176 Pac. 839. Other reasons can be given with equal propriety and of equal persuasive force. I will suggest a few more reasons that now occur to me.
First, the Constitution (section 5, art. 18), refers to defenses of assumption of risk and contributory negligence, and declares that they “shall, in all cases whatsoever, be a question of fact, and shall at all times be left to the jury.” Of course, the expression “in all cases whatsoever” has reference to all cases in which the defenses of assumption of risk and contributory negligence are interposed as affirmative defenses, and where established by the requisite evidence the parties pleading them have a right to the *568relief the law recognizes as thereby established. I think this is elementary. The Constitution commands the enactment of a law that will be effective to protect the safety of employees in all hazardous occupations, in mining, smelting, manufacturing, railroad, or street railway transportation, or any other industry, and such statute shall be known as the Employers’ Liability Law. By the terms of which law any employer shall be liable for the death or injury, caused by any accident due to a condition or conditions of such occupation, of any employee, in the service of such employer in such hazardous occupations in all cases in which such death or injury of such employee shall not have been caused by the negligence of the employee killed or injured. Section 7, art. 18, state Constitution. The safety of employees in hazardous occupations is the subject matter the legislature is commanded to act upon and furnish a means of protection. In obedience to the command, the legislature very logically determined which of the occupations in which employees are engaged in this state are hazardous occupations within the meaning of the mandate.
The determination reached in this respect appears as paragraph 3156, Employers’ Liability Law. The employees engaged in the hazardous occupations within the meaning of the statute who are protected are workmen engaged at manual and mechanical labor in any of the occupations deemed hazardous within the meaning of the statute. Of course, occupations in mining, smelting, manufacturing, railroad, or street railway transportation are hazardous occupations, as all reasonable persons must know and concede. The legislature so declares them in paragraph 3147, and further declares that employment in such occupations is injurious to health and dangerous to life and limb. Work in such occupations is there*569fore subject to regulation by law for the public weal. Whenever a workman in such dangerous occupations is injured or killed from an accident attributable to the dang’ers of the occupation, and not attributable to the employee’s own carelessness, negligence, or inattention to duty, the statute declares, in strict accord with the constitutional mandate, that the employer shall be liable for the death or injury so caused. The statute clearly refers to the dangerous nature of the work in hazardous occupations as the proximate, efficient cause of the accident and resultant injury. Then, as the statute places the cause of the accident upon the occupation, it follows, as a matter of course, that the risks and dangers that accompany the occupation, as the same is ordinarily carried on, are not assumed by the workman, because he cannot work therein and avoid the dangers while performing his duties.
The statute places the risks and hazards of the occupations, which menace the workman, upon the employer — shifts the loss from the servant to the master — decides as a matter of law that the ordinary dangers to the workman that arise in the course of carrying on the business in question is a risk assumed by the employer and so understood by the master and by the servant at the beginning of the relation; and the contract relation is entered into and established with that matter known to both, and supposed to be taken into consideration. The statute places the burden of loss arising from personal injury or death resulting to the employee from accidents occurring from the manner or means used in carrying on the hazardous occupations upon the employer. Therefore, as a matter of law, the employer is compelled to assume the risks which, under, the common law, the servant was required to assume.
*570The hazardous nature of the occupations enumerated in paragraph 3156 is, as a matter of law, the sole proximate, efficient cause of the employee’s accidental injury suffered in the course of his employment. The burden of loss from such accidents having been placed upon the employer as a matter of law, then it follows that “assumption of risk” in such occupations, by the employee, is without an existence; the employer has that burden.
The constitutional provision (section 5, art. 18) applies only to matters of defense, not to rights of action — applies to issues of fact, not to issues of law. The assumption of risk by the employee, in cases under the Employers’ Liability Law, applies to the assumption of risks other than the risks the employer is forced to assume by the statute as a matter of law.
For purposes of illustrating my position, I will suppose that a miner is employed to work in the underground stations of a mine, and proceeds to perform the duties of his employment; that he is informed by some sufficient means, by the agents of the employer giving him individual, actual notice, or by printed signs placed so as to give a reasonably observant man notice to the effect that certain workings are closed because of the dangerous conditions therein, and workmen in the mines are warned to keep out. If a miner is actually informed of this regulation (one which, by paragraph 3157 may be made by the employer), and disregards the warning and goes voluntarily into the dangerous workings for any purpose and is injured, certainly, the employer may set up such facts in defense, and charge the employee with having assumed the risk by violating a reasonable regulation of the occupation. Such a state of facts pleaded in defense will raise an issue of fact in this kind of action, and, if sustained by the *571evidence to the satisfaction of the jury, the plaintiff’s action is -.defeated.
In all the enumerated hazardous occupations, in which the statute burdens the employer with the risks, the employer may limit his burden by rules, regulations, or instructions by which the employees in such occupations are informed of the duties and restrictions of their employment (paragraph 3157), and employees so reasonably informed of their duties and restrictions of their employment, who do not heed the information and instructions, but exceed the restrictions of their employment, must in natural right and justice be held to have assumed the risk incurred by their voluntary act. "Whether the employer instructed his employee as to the duties and restrictions of the employment, and, if so, whether the accident causing the injury arose from the risks and hazards against which' the employer has attempted to protect the employee, through instructions, are questions of fact, and are within the question “whether the employee may have assumed the risk, and such question shall be tried by a jury.”
It follows that the employer assumes all of the risks and dangers of the occupations deemed hazardous occupations within the meaning of the Employers ’ Liability Law, unless he limits his statutory assumption of risks (as he may do by following paragraph 3157) to such risks as he cannot eliminate by reasonable instructions to his employees as regards their duties and the restrictions of their employment — all other risks the employer assumes. Hence the defense of assumption of risk by the employee is restricted to risks and hazards of the occupation which may be avoided by the employer’s instructions given to the employees as to the duties and restrictions of the employment. This leaves a question of fact for the jury; harmonizes paragraph 3159 with the other *572paragraphs of chapter 6, title 14, and with section 5 of article 18, which is necessary to avoid a conflict. I adhere to the former decisions of this court to the effect that the Employers’ Liability Law does not conflict with section 5 of article 18, as regards the matter of the defense of assumption of risk by the employee as a fact. As a consequence, the demurrer was correctly overruled, and the answer of the defendant in this case was properly disregarded as setting forth no defense. The answer did not set up a defense to the action by shifting the burden of risk from the defendant to the plaintiff — the statute fixes that matter prima facie — and this prima facie burden must be removed as indicated.
The defense of contributory negligence is not raised in this instant case, and for that reason cannot be authoritatively determined. Indulging in some ordinary obiter, I will say that duties performed in the occupation in a negligent and careless manner by the employee, in violation of the instruction given with regard to the manner or means of performing the duties, and an accident happens, caused from the ordinary dangers of the occupation concurring with the negligence of the employee, without either concurring cause the accident would not have happened, therefore natural justice requires that the employer should be allowed to show that the hazardous nature of the occupation was not the sole cause of the accident, but with the failure of the employee to use ordinary care for his safety the accident resulted. I am of the opinion that such state of facts would present a proper case for the interposition of contributory negligence as a defense to the action, and if such state of facts are pleaded by the defendant an issue of fact is raised, and it must be determined, as such issues are required to be determined, by the jury, by section 5, article 18, state Constitution, and by para*573graph 3159, Employers’ Liability Law. Such is the effect of the decision of this court in the Chambers case, supra, and I still adhere to that decision.
The majority opinion refuses to go beyond the legislative mandate (section 7, article 18, and paragraph 3159, Employers’ Liability Law), to uphold the statute, directly placing the grounds for decision upon the requirement that any employer “shall be liable for the death or injury caused by any accident due to a condition or conditions of such occupation of any employee in the service of such employer in such hazardous occupations,” etc. Of course, no recovery can be had unless the accident causing the injury or death was due to the condition or conditions of the occupation (a hazardous occupation within the meaning of paragraph 3154), and was not caused by the negligence of the employee killed or injured. Of the necessity that such facts are present before a recovery can be had under the Employers’ Liability Law, there is no room for debate. This court has flatly so held in the Mendez case, in the Tomich case, in the Chambers case, in the Burciaga case, in the Matthews case, and in a number of other cases; but the issue of law raised in this case goes further, and contends that, conceding that the employee suffered an injury in a hazardous occupation as understood to be within the occupations declared hazardous in the Employers’ Liability Law, and the accident causing the injury or death of the employee was caused by an accident due to a condition or conditions of the occupation, and not to the negligence of the employee, all as stated in section 7, article 18, and in paragraph 3154, executing the constitutional mandate, still the defendant is given the right to interpose the defense of assumption of risk and the defense of contributory negligence as complete defenses to any action based upon the Employers’ Liability Law, because *574section 5 of article 18, state Constitution, preserves that right.
This is a question that reaches beyond the face of the statute, 'and requires an interpretation of the Constitution, so that section 5 of article 18 will harmonize with section 7 of article 18, and hence avoid an apparent conflict between those two sections of the Constitution, and preserve the validity of chapter 6, title 14, Employers’ Liability Law. The Chambers, Tomich, “and Mendez cases observed the distinction, and held that the statute does not conflict as regards the defenses of assumption of risk as applied to work, labor, and services in the enumerated hazardous occupations. Paragraph 3156. Of course, this decision includes a direct holding that the accident causing the injury must be attributable to a condition or conditions of the occupation, and not attributable to the negligence of the injured employee, but goes further, and properly so, as the legislative intent is manifest, holding that the defendant cannot allege and prove the allegation that the employee killed or injured did, as a fact, assume the dangers of the condition or conditions of the occupation out of which the accident and injury arose. I am convinced that such decisions are sound, and to have decided that section 5 of article 18 applies to every action brought under the Employers’ Liability Law is to place the injured employee in a position of a plaintiff under the common-law action of negligence, again carrying the old burden of assumption of risk as a matter of law, when the accident arose from an obviously dangerous condition of the work. As a consequence, the Employers ’ Liability Law becomes a mere locust hull, cast off by the living thing. The spirit of the statute has departed. Of what value is a statute which grants a right of action to recover for injuries inflicted by accidents arising out of the conditions of *575the occupations, over which the employee has no control, hut to which conditions he is compelled to submit his safety, when the employer is permitted to plead assumption of risk and contributory negligence, as those defenses are known to the common law? In that event he is no better off than he would be to pursue the common-law remedy — the legislature has done a futile thing for the injured employee; with one hand it has given him a new right of action and with the other hand it has given his opponent a right to interpose an old defense preventing recovery.
But the appellant in this case says that because the complaint of the plaintiff shows that the plaintiff was not injured by an accident arising out of and in the course of the employment, and due to a condition or conditions of such employment, and does show that he was injured by the head of a hammer coming off and striking him on the foot, and because the complaint does not allege facts which show that plaintiff was injured by any inherent risk or hazard which was unavoidable by him — rather, he was injured by a known and obvious risk, to wit, the falling off of the head of the hammer and striking plaintiff’s foot — therefore the complaint fails to state a cause of action, and was subject to defendant’s demurrer.
The complaint shows that the plaintiff was working at duties in an occupation declared hazardous, as an employee of the defendant, when the accident happened. This is not denied, and hence it is not competent for the defendant to predicate a defense raising an issue of fact upon a matter that the law declares already existing. The fact that the plaintiff is working in a mine performing duties of his employment, and is injured from an accident that is imminent at all times, any mining accident, the law comes forward and says that the proximate cause *576of Ms injury is the hazardous occupation, the risks and hazards which are inherent in the occupation of mining; and the employer is liable for all the resultant damages so inflicted on the employee.
The counsel have failed to understand the decisions of this court, else they would not now contend that our decisions require the plaintiff to allege more detail of facts in this particular than the fact that the injured employee was working in a hazardous occupation as defined and enumerated in the Employers’ Liability Law, and was injured from an accident happening from conditions of the business as carried on, and did not happen from the sole negligence of the employee injured. A lack of understanding of the construction placed on the statute by this court may be a sufficient excuse for the appellant to distort the obvious meaning of the language used by the court giving its reasons, and then with this distorted meaning argue that the decisions of this court required the plaintiff to allege and prove that the accident arose from inherent risks and hazards, and was unavoidable by the employee as a fact before he could recover, and that all obvious, ordinary risks are assumed by the employer; that the employer can show positive negligence on his part as the proximate cause of the injury, and then, upon showing contributory negligence on the part of the employee, he can reduce the amount of recovery.
The last contention would be the subject for this court to ignore as a reduction to an absurdity but for the reason that appellant’s counsel actually insisted upon this proposition, and did so in a serious manner in oral argument. Nothing could be more absurd than to charge an appellate court and a legislature with having placed a premium on a wrong. How can counsel honestly make such a charge? Can counsel be so devoid of understanding as to reach *577such conclusion honestly? These questions go unanswered by me — counsel seem to be serious and anxious to annul the Employers’ Liability Law. That, perhaps, is the reason they charge this court with such absurdity, but I do not know.
I pass the questions raised upon constitutional validity and conflict, as not only being without merit, but also because this court has solemnly decided those questions adversely to this appellant’s contention. A distorted application of the language used in expressing reasons for such decisions does not persuade me to depart from those decisions.
I sincerely regret that the other members of the court have been partially persuaded, if I rightly understand the decision reached by them, to overrule the Mendez, Tomich, Chambers, Burciaga, and Matthews cases in any respect. I am at a loss to know whether the court is intending to overrule the decisions holding the Employers’ Liability Law without conflict with section 5 of article 18, and therefore valid; or whether the court intends to limit the decisions in those cases to questions of hazardous occupations as defined in the statute, and reject the idea that the constitutional provision has any application to the Employers’ Liability Law. Certainly, the word “overrule” means more than criticism of language used, but it is the word used when a former decision is absolutely repudiated by the court and annulled as a decision, without respect to the language used in giving reasons for the decision.
The peculiar situation that these matters present to my comprehension is that the decisions in the very cases named as overruled fall precisely and exactly within the decision now reached by the majority upon the same questions, although, different reasons are given for the decisions, and they go further, and reach the foundation of the constitutional objection. *578I therefore dissent from the decision overruling the cases mentioned.
I find no request for instructions to the jury to refrain from considering the value of medical services rendered and to be rendered, because of the absence of any proof of value of such services. The court confined the jury’s findings in this respect to actual damages “as the evidence may show, ...” taking into consideration his “necessary and reasonable expenses in medical and surgical aid, so far as the same appears from the evidence in this case. . . . What moneys, if any, he may have been compelled to lay out in medical treatment, medicines, or nursing, and what moneys he will be obliged to pay out in the future for medical or surgical treatment or medicines, if any. ...”
In order to hold that the defendant has suffered an injury from these instructions, we must conclude that the jury has disregarded the instructions to the effect that the jury must limit the damages to the amount of actual damages “as the evidence may show,” that the jury disregarded the instruction and allowed damages not shown in the evidence-, to which conclusion I do not agree. Further than this, I express no opinion in this regard.